COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-08-468-CV





IN RE TIM CURRY, CRIMINAL DISTRICT	RELATOR

ATTORNEY, TARRANT COUNTY,

TEXAS	



------------



ORIGINAL PROCEEDING



------------



MEMORANDUM OPINION
(footnote: 1)
------------



The court has considered relator’s motion for temporary stay to file petition for writ of mandamus and petition for writ of mandamus and is of the opinion that relief should be denied.  Relator complains of an affidavit that it contends the trial court sealed in the underlying proceeding.  This court has not been provided with any order from the trial court sealing the affidavit.  Nothing in the record before us demonstrates that the affidavit was not filed of record.  Moreover, even if the affidavit was ordered sealed, the sealed affidavit has not been made part of the record to enable this court to determine whether it was properly sealed.  Accordingly, relator’s petition for writ of mandamus is DENIED.  Relator’s motion for temporary stay to file petition for writ of mandamus is DENIED as MOOT.

DATED December 5, 2008.

PER CURIAM



PANEL: WALKER, J.; CAYCE, C.J.; and DAUPHINOT, J.

FOOTNOTES
1:See
 Tex. R. App. P
. 47.4.